Title: James Madison to Jasper Adams, September 1833
From: Madison, James
To: Adams, Jasper


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Montpelier
                                
                                September 1833.private
                            
                        
                        I received in due time, the printed copy of your Convention Sermon, on the relation of Christianity to Civil
                            Government, with a manuscript request of my opinion on the subject.
                        There appears to be in the nature of man, what ensures his belief in an invisible cause of his present
                            existence, & an anticipation of his future existence. Hence the propensities & susceptibilities in the
                            case of religion, which with a few doubtful or individual exceptions, have prevailed throughout the world.
                        Waiving the rights of conscience, not included in the surrender implied by the social state, & more
                            or less invaded by all Religious establishments, the simple question to be decided, is whether a support of the best
                            & finest religion, the Christian Religion itself ought not, so far at least as pecuniary means are involved, to
                            be provided by the Government, rather than be left to the voluntary provision of those who profess it. And in this
                            question, experience will be an admitted umpire the more adequate as the connexion between Government & Religion,
                            has existed in such various degrees & forms, & now can be compared with examples where the connexion has
                            been entirely dissolved.
                        In the papal system, Government & Religion are in a manner consolidated; & that is found to
                            be the want of Governments.
                        In most of the governments of the old world, the legal establishment of a particular religion without any, or
                            with very little toleration of others, makes a part of the political & civil organization; & there are few
                            of the most enlightened judges who will maintain that the system has been favorable either to Religion or to Government.
                        Until Holland ventured on the experiment of combining a liberal toleration, with the establishment of a
                            particular creed, it was taken for granted that an exclusive establishment was essential, and notwithstanding the light
                            thrown on the subject by that experiment, the prevailing opinion in Europe, England not excepted, has been, that Religion
                            could not be preserved without the support of Government, nor government be supported without an established Religion,
                            that there must be at least an alliance of some sort between them.
                        It remained for North America to bring the great & interesting subject to a fair, & finally,
                            to a decisive test.
                        In the Colonial State of this country, there were five examples, Rhode Island, New Jersey, Pennsylvania
                            & Delaware, & the greater part of New York, where there were no religious establishments, the support of
                            Religion being left to the voluntary associations & contributions of individuals; & certainly the
                            religious condition of these colonies, will well bear a comparison, with that where establishments existed.
                        As it may be suggested, that experiments made in colonies more or less under the controul of a foreign
                            government had not the full scope necessary to display their tendency, it is fortunate that the appeal can now be made to
                            their effects, under a compleat exemption from any such controul.
                        It is true that the New England States have not discontinued establishments of Religion formed under very
                            peculiar circumstances; but they have by Successive relaxations, advanced towards the prevailing example; &
                            without any evidence of disadvantage, either to Religion, or to good government.
                        And if we turn to the Southern States where there was previous to the Declaration of Independance, a legal
                            provision for the support of Religion; & since that event, a surrender of it to a spontaneous support of the
                            people, it may be said that the difference amounts nearly to a contrast, in the greater purity & industry of the
                            pastors & in the greater devotion of their flocks, in the latter period than in the former. In Virginia, the
                            contrast is particularly striking to those whose memories can make the comparison.
                        It will not be denied that causes other than the abolition of the legal establishment of Religion are to be
                            taken into view, in accounting for the change in the religious character of the community. But the existing character,
                            distinguished as it is by its religious features, & this lapse of time, now more than fifty years, since the legal
                            support of Religion was withdrawn, sufficiently prove, that it does not need the support of Government. And it will
                            scarcely be contended that Government has suffered by the exemption of Religion from its cognizance, or its pecuniary aid.
                        The apprehension of some seems to be, that Religion left entirely to itself, may run into extravagances
                            injurious both to Religion & social order; but besides the question whether the interference of Government in any form, would not be more likely to increase than controul the tendency, it is a safe
                            calculation that in this, as in other cases of excessive excitement, reason will gradually regain its ascendancy. Great
                            excitements are less apt to be permanent than to vibrate to the opposite extreme.
                        Under another aspect of the subject, there may be less danger that Religion, if left to itself, will suffer
                            from a failure of the pecuniary support applicable to it, than that an omission of the public authorities, to limit the
                            duration of the charter of Religious corporations, & the amount of property acquirable by them, may lead to an
                            injurious accumulation of wealth from the lavish donations & bequests prompted by a pious zeal or by an atoning
                            remorse. Some monitary examples have already appeared.
                        Whilst I thus frankly express my view of the subject presented in your sermon, I must do you the justice to
                            observe, that you have very ably maintained yours. I must admit, moreover, that it may not be easy, in every possible case, to
                            trace the line of separation, between the rights of Religion & the Civil authority, with such distinctness, as to
                            avoid collisions & doubts on unessential points. The tendency to a usurpation on one side, or the other, or to a
                            corrupting coalition or alliance between them, will be best guarded against by an entire abstinence of the Government from
                            interference, in any way whatever, beyond the necessity of preserving public order, & protecting each sect against
                            trespasses on its legal rights by others.
                        I owe you, Sir, an apology for the delay in complying with the request of my opinion on the subject discussed
                            in your sermon, if not also for the brevity, & it may be thought, crudeness of the opinion itself. I must rest the
                            apology on my great age now in its 83d. year, with more than the ordinary infirmities, & especially on the effect
                            of a chronic rheumatism, combined with both, which makes my hands & fingers, as averse to the pen as they are
                            awkward in the use of it. Be pleased to accept, Sir, a tender of my cordial & respectful salutations.
                        
                            
                                James Madison.
                            
                        
                    